50 N.Y.2d 958 (1980)
Aetna Casualty and Surety Company, Respondent,
v.
Glenna J. Brice, as Administratrix of The Estate of Charles Maybee, Deceased, et al., Defendants, and Joseph S. Lauria, as Administrator of The Estate of Mark Lauria, Deceased, et al., Appellants.
Court of Appeals of the State of New York.
Argued May 27, 1980.
Decided June 24, 1980.
Leo J. Fallon for Joseph S. Lauria, as administrator of the estate of Mark Lauria, deceased, appellant.
J. Edmund de Castro, Jr., and J. Scott Marshall for Clayton Eldridge, individually and as administrator of the estate of Norma F. Eldridge, appellant.
Maynard C. Schaus for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (72 AD2d 927).